Opinion issued October 27, 2015




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-15-00725-CR
                          ———————————
                    ADAM JARIEL TAYLOR, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee


              On Appeal from the 185th Judicial District Court
                           Harris County, Texas
                     Trial Court Cause No. 1410146


                         MEMORANDUM OPINION

      Appellant, Adam Jariel Taylor, pleaded guilty to the first-degree felony

offense of aggravated robbery with a deadly weapon, reduced from capital murder,

with the agreed recommendation that he receive ten years’ confinement. See TEX.

PENAL CODE ANN. §§ 29.03(a)(2), (b) (West Supp. 2014). On August 3, 2015, the
trial court assessed appellant’s punishment at ten years’ confinement, in

accordance with the terms of his plea bargain with the State. The trial court

certified that this is a plea-bargain case and that appellant has no right of appeal.

      Nevertheless, appellant timely filed a pro se notice of appeal,

acknowledging that his punishment did not exceed the amount recommended by

the State and agreed to by appellant. However, appellant contends that his guilty

plea does not preclude appealing any pretrial issues, such as a lack of procedural

and substantive due process, ineffective assistance of counsel, withholding defense

evidence, and wrongful indictment. Appellant also filed a motion for appointment

of appellate counsel with a motion for extension of time to file his appellate brief

in this Court. We dismiss this appeal for want of jurisdiction.

      An appeal must be dismissed if a certification showing that the defendant

has the right of appeal has not been made part of the record. TEX. R. APP. P.

25.2(d); see Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005). The

trial court’s certification, which is included in the clerk’s record, states that this is a

plea-bargain case and that appellant has no right of appeal. See TEX. R. APP. P.

25.2(a)(2), (d).

      In a plea-bargain case—where a defendant pleaded guilty and the

punishment did not exceed the punishment recommended by the prosecutor and

agreed to by the defendant—as here, a defendant may only appeal those matters


                                            2
that were raised by written motion filed and ruled on before trial or after getting the

trial court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. § 44.02 (West

Supp. 2014); TEX. R. APP. P. 25.2(a)(2). To the extent appellant wishes to allege

that his trial counsel was ineffective, that claim is generally raised more thoroughly

in a habeas application rather than on direct appeal. See Andrews v. State, 159
S.W.3d 98, 102 (Tex. Crim. App. 2005) (noting that “the record on direct appeal is

in almost all cases inadequate to show that counsel’s conduct fell below an

objectively reasonable standard of performance and . . . the better course is to

pursue the claim in habeas proceedings.”). Similarly, to the extent appellant

contends that his plea was involuntary, the Texas Court of Criminal Appeals has

held that the voluntariness of a guilty plea may not be contested on direct appeal

following a plea bargain agreement. See Woods v. State, 108 S.W.3d 314, 316 &

n.6 (Tex. Crim. App. 2003); Cooper v. State, 45 S.W.3d 77, 81, 83 (Tex. Crim.

App. 2001).

      In any event, the clerk’s record contains plea waiver and admonishment

papers indicating that appellant was indicted for capital murder, but that he pleaded

guilty to the reduced offense of aggravated robbery with a deadly weapon in

exchange for the State’s recommendation that his punishment be assessed at ten

years’ confinement, and the standard waiver of his right of appeal if the trial court

accepted the plea-bargain agreement. The reporter’s record for the plea hearing


                                          3
shows that appellant voluntarily, intelligently, and knowingly pleaded guilty to the

reduced charge of aggravated robbery with a deadly weapon in exchange for ten

years’ confinement, and that the trial court accepted the plea bargain and assessed

his punishment at ten years’ confinement.

      The judgment of conviction in the clerk’s record also reflects that the trial

court accepted the plea-bargain agreement because it assessed appellant’s

punishment at ten years’ confinement. See TEX. R. APP. P. 25.2(a)(2). Thus, the

record supports the trial court’s certification that this is a plea-bargain case and that

the trial court did not give its permission to appeal on any matters, including any

rulings on pretrial motions. See Dears, 154 S.W.3d at 615.

      To the extent appellant’s pro se notice of appeal contends that his plea–

bargain did not preclude him from appealing any rulings on his pretrial motion for

discovery and inspection of evidence—the only pretrial motion in the record—

apparently no ruling on that motion was signed because he filed that motion while

proceeding pro se when he was represented by counsel. Appellant is not entitled to

hybrid representation, and the trial court was under no duty to take action on his

pro se motion. See Ex parte Bohannon, 350 S.W.3d 116, 116 n.1 (Tex. Crim. App.

2011); Scheanette v. State, 144 S.W.3d 503, 505 n.2 (Tex. Crim. App. 2004).

      Because appellant has no right of appeal in this plea-bargain case, we must

dismiss this appeal without further action. See Menefee v. State, 287 S.W.3d 9, 12


                                           4
n.12 (Tex. Crim. App. 2009); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim.

App. 2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a), must dismiss

a prohibited appeal without further action, regardless of the basis for the appeal.”);

see also Greenwell v. Court of Appeals for Thirteenth Judicial Dist., 159 S.W.3d
645, 649 (Tex. Crim. App. 2005) (explaining purpose of certification requirements

is to resolve cases that have no right of appeal quickly without expense of

appointing appellate counsel, preparing reporter’s record or preparing appellate

brief).

                                   CONCLUSION

          Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R.

APP. P. 43.2(f). We dismiss all pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Jennings, Higley, and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           5